Title: From Thomas Jefferson to Walter Key, 16 October 1805
From: Jefferson, Thomas
To: Key, Walter


                  
                     Sir
                     
                     Washington Oct. 12.16 05.
                  
                  Your favor of the 12th. came to hand yesterday. I had no notice from mr Lilly of his engagement to pay you 150. D. or it should have been fulfilled. as it is I am not prepared to answer it at sight but will remit you the money in the 2d. week of the ensuing month which I hope may be made to answer your purpose as you may make any arrangement you please with safety on a certainty of then recieving it. Accept my salutations & best wishes.
                  
                     Th: Jefferson
                     
                  
               